          Case 2:20-cv-00170-WJ-CG Document 57 Filed 08/13/20 Page 1 of 1


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

GARY MARTIN,

             Plaintiff,
v.                                                           CV No. 20-170 WJ/CG

TAP ROCK RESOURCES, LLC., et al.,

             Defendants.

 ORDER STAYING DISCOVERY ON SUGGESTION OF BANKRUPTCY AND VACATING
         EXPEDITED BRIEFING SCHEULE AND STATUS CONFERENCE

      THIS MATTER is before the Court on Defendant Tap Rock Resources, LLC’s

Suggestion of Bankruptcy for Third-Party Defendant RWDY, Inc. (the “Notice”), (Doc. 56),

filed August 7, 2020. In the Notice, Defendant advises the Court that third-party Defendant

RWDY, Inc., filed for Chapter 11 bankruptcy. (Doc. 56 at 1). As a result, Defendant indicates

that pursuant to Section 362 of the Bankruptcy Code, this action is automatically stayed

pending resolution of the bankruptcy proceeding. Id. at 2.

      IT IS THEREFORE ORDERED that Defendant Tap Rock Resources, LLC’s Motion to

Compel Verification form from Plaintiff Gary Martin, (Doc. 54), is DENIED as moot. The

accompanying expedited briefing schedule, (Doc. 55), is therefore VACATED.

      IT IS FURTHER ORDERED that the telephonic status conference set for September

1, 2020, (Doc. 46), is hereby VACATED.

      IT IS FINALLY ORDERED that the parties are directed to file a Joint Status Report no

later than January 5, 2021, advising the Court of the status of the bankruptcy proceeding.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
